Exhibit 10.47

EXECUTION VERSION

Esterline Technologies Corporation

$175,000,000

6  5/8% Senior Notes due 2017

REGISTRATION RIGHTS AGREEMENT

March 1, 2007

Wachovia Securities

Banc of America Securities LLC

KeyBanc Capital Markets, a division

of McDonald Investments Inc.

Wells Fargo Securities, LLC

c/o Wachovia Capital Markets, LLC

One Wachovia Center

301 South College Street

Charlotte, North Carolina 28288

Ladies and Gentlemen:

Esterline Technologies Corporation, a Delaware corporation (the “Company”) and
the Company’s domestic subsidiaries listed on Schedule 1 hereto (the
“Guarantors”) confirm their agreement with Wachovia Capital Markets, LLC, Banc
of America Securities LLC, KeyBanc Capital Markets, a division of McDonald
Investments Inc. and Wells Fargo Securities, LLC (collectively, the “Initial
Purchasers”) on the terms set forth herein.

This agreement (the “Registration Rights Agreement” or this “Agreement”) is
being entered into in connection with a certain note purchase agreement, dated
February 22, 2007, by and among the Company, the Guarantors and the Initial
Purchasers (the “Purchase Agreement”), which provides for the issuance and sale
by the Company to the Initial Purchasers of $175,000,000 aggregate principal
amount of the Company’s 6  5/8% Senior Notes due 2017 (the “Notes”) to be
unconditionally guaranteed on an unsecured senior basis by the Guarantors (the
“Note Guarantees”). In order to induce the Initial Purchasers to enter into the
Purchase Agreement, the Company and the Guarantors have agreed to provide the
registration rights set forth in this Agreement for the benefit of the Initial
Purchasers and their direct and indirect transferees. The parties hereby agree
as follows:

1. Definitions. Capitalized terms used herein without definition shall have
their respective meanings set forth in the Purchase Agreement. As used in this
Agreement, the following capitalized defined terms shall have the following
meanings:

“Additional Interest” has the meaning set forth in Section 4 hereto.



--------------------------------------------------------------------------------

“Affiliate” means, with respect to any specified person, any other person that,
directly or indirectly, is in control of, is controlled by, or is under common
control with, such specified person. For purposes of this definition, control of
a person means the power, direct or indirect, to direct or cause the direction
of the management and policies of such person whether by contract or otherwise;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.

“Agreement” has the meaning set forth in the preamble hereto.

“Business Day” means any day excluding Saturday, Sunday or any other day which
is a legal holiday under the laws of New York, New York or is a day on which
banking institutions therein located are authorized or required by law or other
governmental action to close.

“Commission” means the Securities and Exchange Commission.

“Consummate” means, with respect to a Registered Exchange Offer, the occurrence
of (a) the filing and effectiveness under the Securities Act of the Exchange
Offer Registration Statement relating to the Exchange Notes to be issued in the
Registered Exchange Offer, (b) the maintenance of such Registration Statement
continuously effective and the keeping of the Registered Exchange Offer open for
a period not less than the minimum period required pursuant to Section 2(c)(ii)
hereof, (c) the Company’s acceptance for exchange of all Transfer Restricted
Notes duly tendered and not validly withdrawn pursuant to the Registered
Exchange Offer and (d) the delivery of Exchange Notes by the Company to the
registrar under the Indenture in the same aggregate principal amount as the
aggregate principal amount of Transfer Restricted Notes duly tendered and not
validly withdrawn by Holders thereof pursuant to the Registered Exchange Offer
and the delivery of such Exchange Notes to such Holders. The term “Consummation”
has a meaning correlative to the foregoing.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission promulgated thereunder.

“Exchange Notes” means debt securities of the Company, guaranteed by the
Guarantors, substantially identical in all material respects to the Notes other
than issue date (except that the Additional Interest provisions and the transfer
restrictions pertaining to the Notes will be modified or eliminated, as
appropriate), to be issued under the Indenture in connection with the Registered
Exchange Offer.

“Exchange Offer Registration Period” means the 180-day period following the
Consummation of the Registered Exchange Offer, exclusive of any period during
which any stop order shall be in effect suspending the effectiveness of the
Exchange Offer Registration Statement or during which the Company has suspended
the use of the Prospectus contained therein pursuant to Section 2(d); provided,
however, that in the event that all resales of Exchange Notes (including,
subject to the time periods set forth herein, any resales by Participating
Broker-Dealers) covered by such Exchange Offer Registration Statement have been
made, the Exchange Offer Registration Statement need not thereafter remain
continuously effective for such period.

 

2



--------------------------------------------------------------------------------

“Exchange Offer Registration Statement” means a registration statement of the
Company and the Guarantors on an appropriate form under the Securities Act with
respect to the Registered Exchange Offer, all amendments and supplements to such
registration statement, including post-effective amendments, in each case
including the Prospectus contained therein, all exhibits thereto and all
material incorporated by reference therein.

“Filing Date” has the meaning set forth in Section 2 hereto.

“Holder” means any holder from time to time of Transfer Restricted Notes or
Exchange Notes (including the Initial Purchasers).

“Indenture” means the indenture relating to the Notes and the Exchange Notes,
dated as of March 1, 2007, among the Company, the Guarantors and Wells Fargo
Bank, National Association, as trustee, as the same may be amended,
supplemented, waived or otherwise modified from time to time in accordance with
the terms thereof.

“Initial Purchasers” has the meaning set forth in the preamble hereto.

“Issue Date” means March 1, 2007.

“Losses” has the meaning set forth in Section 8(d) hereto.

“Majority Holders” means the Holders of a majority of the aggregate principal
amount of Transfer Restricted Notes registered under a Registration Statement.

“Managing Underwriters” means the investment banker or investment bankers and
manager or managers that shall administer an underwritten offering under a Shelf
Registration Statement.

“Notes” has the meaning set forth in the preamble hereto.

“Participating Broker-Dealer” means any Holder (which may include the Initial
Purchasers) that is a broker-dealer electing to exchange Notes acquired for its
own account as a result of market-making activities or other trading activities
for Exchange Notes.

“Private Exchange Notes” has the meaning set forth in Section 2(g) hereof.

“Prospectus” means the prospectus included in any Registration Statement
(including a prospectus that discloses information previously omitted from a
prospectus filed as part of an effective registration statement in reliance upon
Rule 430A under the Securities Act or any similar rule that may be adopted by
the Commission), as amended or supplemented by any prospectus supplement, with
respect to the terms of the offering of any portion of the Transfer Restricted
Notes covered by such Registration Statement, and all amendments and supplements
to the Prospectus.

“Purchase Agreement” has the meaning set forth in the preamble hereto.

 

3



--------------------------------------------------------------------------------

“Registered Exchange Offer” means the proposed offer to the Holders to issue and
deliver to such Holders, in exchange for the Notes, a like aggregate principal
amount of Exchange Notes.

“Registration Statement” means any Exchange Offer Registration Statement or
Shelf Registration Statement that covers any of the Transfer Restricted Notes
(including the Note Guarantee) pursuant to the provisions of this Agreement,
amendments and supplements to such registration statement, including
post-effective amendments, in each case including the Prospectus contained
therein, all exhibits thereto, and all material incorporated by reference
therein.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder.

“Shelf Registration” means a registration of Transfer Restricted Notes with the
Commission effected pursuant to Section 3 hereof.

“Shelf Registration Period” has the meaning set forth in Section 3(c) hereof.

“Shelf Registration Statement” means a “shelf” registration statement of the
Company and the Guarantors filed pursuant to the provisions of Section 3 hereof,
which covers some or all of the Transfer Restricted Notes, as applicable, on an
appropriate form under Rule 415 under the Securities Act, or any similar rule
that may be adopted by the Commission, and which may be in the format of an
amendment to the Exchange Offer Registration Statement if permitted by the
Commission, all amendments and supplements to such registration statement,
including post-effective amendments, in each case including the Prospectus
contained therein, all exhibits thereto and all material incorporated by
reference therein.

“Transfer Restricted Notes” means each Note upon original issuance thereof and
at all times subsequent thereto, each Private Exchange Note as to which
Section 3(a)(iii) or Section 3(a)(iv) apply upon original issuance and at all
times subsequent thereto, until in the case of any such Note or Exchange Note,
as the case may be, the earliest to occur of (i) the date on which such Note has
been exchanged by a person other than a Participating Broker-Dealer for an
Exchange Note (other than with respect to an Exchange Note as to which
Section 3(a)(iii) or Section 3(a)(iv) apply), (ii) with respect to Exchange
Notes received by Participating Broker-Dealers in the Registered Exchange Offer,
the date on which such Exchange Note has been sold by such Participating
Broker-Dealer by means of the Prospectus contained in the Exchange Offer
Registration Statement, (iii) a Shelf Registration Statement covering such Note
or Exchange Note, as the case may be, has been declared effective by the
Commission and such Note or Exchange Note, as the case may be, has been disposed
of in accordance with such effective Shelf Registration Statement, (iv) the date
on which such Note or Exchange Note, as the case may be, can be sold without any
limitations under clauses (c), (e), (f) or (h) of Rule 144 under the Securities
Act or any similar rule that may be adopted by the Commission, (v) the date on
which such Note or Exchange is transferred to the public pursuant to Rule 144
under the Securities Act or (vi) such Note or Exchange Note, as the case may be,
ceases to be outstanding for purposes of the Indenture.

“Trust Indenture Act” means the Trust Indenture Act of 1939, as amended.

 

4



--------------------------------------------------------------------------------

“Trustee” means the trustee with respect to the Notes or Exchange Notes, as
applicable, under the Indenture.

2. Registered Exchange Offer; Resales of Exchange Notes by Participating
Broker-Dealers; Private Exchange.

(a) Unless the Company and the Guarantors shall reasonably determine that they
are not permitted to file the Exchange Offer Registration Statement or to
Consummate the Registered Exchange Offer because the Registered Exchange Offer
is not permitted by applicable law or Commission policy, the Company and the
Guarantors shall prepare and, not later than 120 days from the Issue Date (or,
if such 120th day is not a Business Day, by the first Business Day thereafter),
shall file with the Commission the Exchange Offer Registration Statement with
respect to the Registered Exchange Offer (the date of such filing hereinafter
referred to as the “Filing Date”). The Company and the Guarantors shall use
their best efforts (i) to cause the Exchange Offer Registration Statement to be
declared effective under the Securities Act within 180 days from the Issue Date
(or, if such 180th day is not a Business Day, by the first Business Day
thereafter), and (ii) to Consummate the Registered Exchange Offer within 210
days from the Issue Date (or, if such 210th day is not a Business Day, by the
first Business Day thereafter).

(b) The objective of such Registered Exchange Offer is to enable each Holder
electing to exchange Transfer Restricted Notes for Exchange Notes (assuming that
such Holder (x) is not an “affiliate” of the Company or the Guarantors within
the meaning of the Securities Act, (y) is not a broker-dealer that acquired the
Transfer Restricted Notes in a transaction other than as a part of its
market-making or other trading activities and (z) if such Holder is not a
broker-dealer, acquires the Exchange Notes in the ordinary course of such
Holder’s business, is not participating in the distribution of the Exchange
Notes and has no arrangements or intentions with any person to make a
distribution of the Exchange Notes) to resell such Exchange Notes from and after
their receipt without any limitations or restrictions under the Securities Act
and without material restrictions under the securities laws of a substantial
proportion of the several states of the United States. Each Holder participating
in the Registered Exchange Offer shall be required to represent to the Company
and the Guarantors that at the time of the Consummation of the Registered
Exchange Offer each of the items listed in subsections (x), (y) and (z) of this
Section 2(b) is true.

(c) In connection with the Registered Exchange Offer, the Company and the
Guarantors shall:

(i) mail to each Holder a copy of the Prospectus forming part of the Exchange
Offer Registration Statement, together with an appropriate letter of transmittal
and related documents;

(ii) keep the Registered Exchange Offer open for acceptance for not less than 20
Business Days (or longer if required by applicable law) after the date notice
thereof is mailed to Holders;

 

5



--------------------------------------------------------------------------------

(iii) permit Holders to withdraw tendered Notes at any time prior to 5:00 p.m.
New York City time on the last Business Day on which the Registered Exchange
Offer shall remain open;

(iv) utilize the services of a depositary for the Registered Exchange Offer with
an address in the Borough of Manhattan, The City of New York; and

(v) comply in all material respects with all applicable laws relating to the
Registered Exchange Offer.

(d) The Company and the Guarantors may suspend the use of the Prospectus for a
period not to exceed 30 days in any six-month period or an aggregate of 45 days
in any twelve-month period for valid business reasons (not including avoidance
of their obligations hereunder) to avoid premature public disclosure of a
pending corporate transaction, including pending acquisitions or divestitures of
assets, mergers and combinations and similar events; provided that (i) the
Company and the Guarantors promptly thereafter comply with the requirements of
Section 5(k) hereof, if applicable; and (ii) the period during which the
Registration Statement is required to be effective and usable shall be extended
by the number of days during which such Registration Statement was not effective
or usable pursuant to the foregoing provisions.

(e) As soon as practicable after the Consummation of the Registered Exchange
Offer, the Company and the Guarantors shall:

(i) accept for exchange all the Notes validly tendered and not withdrawn
pursuant to the Registered Exchange Offer;

(ii) deliver to the Trustee for cancellation all of the Notes so accepted for
exchange; and

(iii) cause the Trustee promptly to authenticate and deliver to each Holder
Exchange Notes equal in principal amount to the Transfer Restricted Notes of
such Holder so accepted for exchange.

(f) The Initial Purchasers, the Company and the Guarantors acknowledge that,
pursuant to interpretations by the staff of the Commission of Section 5 of the
Securities Act, and in the absence of an applicable exemption therefrom, each
Participating Broker-Dealer is required to deliver a Prospectus in connection
with a sale of any Exchange Notes received by such Participating Broker-Dealer
pursuant to the Registered Exchange Offer in exchange for Transfer Restricted
Notes acquired for its own account as a result of market-making activities or
other trading activities. Accordingly, the Company and the Guarantors will allow
Participating Broker-Dealers and other persons, if any, with similar prospectus
delivery requirements to use the Prospectus contained in the Exchange Offer
Registration Statement during the Exchange Offer Registration Period in
connection with the resale of such Exchange Notes and shall:

(i) include the information set forth in (a) Annex A hereto on the cover of the
Prospectus forming a part of the Exchange Offer Registration Statement;
(b) Annex B hereto in the forepart of the Exchange Offer Registration Statement
in a section setting forth details of the Registered Exchange Offer; (c) Annex C
hereto in the plan of distribution section of the Prospectus forming a part of
the Exchange Offer Registration Statement, and (d) Annex D hereto in the letter
of transmittal delivered pursuant to the Registered Exchange Offer; and

 

6



--------------------------------------------------------------------------------

(ii) use best efforts to keep the Exchange Offer Registration Statement
continuously effective (subject to Section 2(d)) under the Securities Act during
the Exchange Offer Registration Period for delivery of the Prospectus included
therein by Participating Broker-Dealers in connection with sales of Exchange
Notes received pursuant to the Registered Exchange Offer, as contemplated by
Section 5(h) below.

(g) In the event that the Initial Purchasers determine that they are not
eligible to participate in the Registered Exchange Offer with respect to the
exchange of Transfer Restricted Notes constituting any portion of an unsold
allotment, upon the effectiveness of the Shelf Registration Statement as
contemplated by Section 3 hereof and at the request of the Initial Purchasers,
the Company and the Guarantors shall issue and deliver to the Initial
Purchasers, or to the party purchasing Transfer Restricted Notes registered
under the Shelf Registration Statement from the Initial Purchasers, in exchange
for such Transfer Restricted Notes, a like principal amount of Exchange Notes to
the extent permitted by applicable law (the “Private Exchange Notes”). The
Company and the Guarantors shall use their best efforts to cause the CUSIP
Service Bureau to issue the same CUSIP number for such Private Exchange Notes as
for Exchange Notes issued pursuant to the Registered Exchange Offer.

3. Shelf Registration.

(a) If (i) the Company and the Guarantors shall reasonably determine that they
are not permitted to file the Exchange Offer Registration Statement or to
Consummate the Registered Exchange Offer because the Registered Exchange Offer
is not permitted by applicable law or Commission policy, (ii) for any other
reason the Registered Exchange Offer is not Consummated within 210 days (or if
such 210th day is not a Business Day, by the first Business Day thereafter) of
the Issue Date, (iii) the Initial Purchasers so request with respect to Notes
acquired by it directly from the Company and the Guarantors, which have not been
resold on or prior to the 30th day (or if such 30th day is not a Business Day,
by the first Business Day thereafter) following the Consummation of the
Registered Exchange Offer, (iv) any Holder notifies the Company and the
Guarantors on or prior to the 30th day (or if such 30th day is not a Business
Day, by the first Business Day thereafter) following the Consummation of the
Registered Exchange Offer that (A) such Holder is not eligible to participate in
the Registered Exchange Offer, due to applicable law or Commission policy,
(B) the Exchange Notes such Holder would receive would not be freely tradable,
(C) such Holder is a Participating Broker-Dealer that cannot publicly resell the
Exchange Notes that it acquires in the Registered Exchange Offer without
delivering a Prospectus and the Prospectus contained in the Exchange Offer
Registration Statement is not appropriate or available for resales following the
completion of the Registered Exchange Offer, or (D) the Holder is a
broker-dealer and owns Notes it has not exchanged and that it acquired directly
from the Company, one of its Affiliates or the Guarantors, or (v) in the case
where the Initial Purchasers participate in the Registered Exchange Offer or
acquires Private Exchange Notes pursuant to Section 2(g) hereof, the Initial
Purchasers do not receive freely tradable Exchange Notes in exchange for Notes
constituting any portion of an unsold allotment and the Initial Purchasers
notify the Company and the Guarantors on or prior to the 30th day following the

 

7



--------------------------------------------------------------------------------

Consummation of the Registered Exchange Offer (it being understood that, for
purposes of this Section 3, (x) the requirement that the Initial Purchasers
deliver a Prospectus containing the information required by Items 507 and/or 508
of Regulation S-K under the Securities Act in connection with sales of Exchange
Notes acquired in exchange for such Transfer Restricted Notes shall result in
such Exchange Notes being not “freely tradable” and (y) the requirement that a
Participating Broker-Dealer deliver a Prospectus in connection with sales of
Exchange Notes acquired in the Registered Exchange Offer in exchange for
Transfer Restricted Notes acquired as a result of market-making activities or
other trading activities shall not result in such Exchange Notes being not
“freely tradable”), the following provisions shall apply:

(b) The Company and the Guarantors shall use their best efforts to prepare and
file with the Commission a Shelf Registration Statement prior to the 45th day
(or if such 45th day is not a Business Day, by the first Business Day
thereafter) following the earliest to occur of (i) the date on which the Company
and the Guarantors determine that they are not permitted to file the Exchange
Offer Registration Statement or to Consummate the Exchange Offer; (ii) 45 days
(or if such 45th day is not a Business Day, by the first Business Day
thereafter) after the Exchange Offer Registration Statement has been declared
effective if the Registered Exchange Offer has not been Consummated by such date
and (iii) the date notice is given pursuant to Section (a)(iii), (iv) or
(v) above (or if either such 30th day is not a Business Day, by the first
Business Day thereafter), and shall use their best efforts to cause the Shelf
Registration Statement to be declared effective by the Commission within 60 days
after such filing (or if such 60th day is not a Business Day, by the first
Business Day thereafter). With respect to Exchange Notes received by the Initial
Purchasers in exchange for Notes constituting any portion of an unsold
allotment, the Company and the Guarantors may, if permitted by current
interpretations by the Commission’s staff, file a post-effective amendment to
the Exchange Offer Registration Statement containing the information required by
Regulation S-K Items 507 and/or 508, as applicable, in satisfaction of their
obligations under this paragraph (b) with respect thereto, and any such Exchange
Offer Registration Statement, as so amended, shall be referred to herein as, and
governed by the provisions herein applicable to, a Shelf Registration Statement.

(c) The Company and the Guarantors shall use their best efforts to keep such
Shelf Registration Statement continuously effective (subject to Section 3(d)) in
order to permit the Prospectus forming a part thereof to be usable by Holders
until the earliest of (i) such time as the Notes or Exchange Notes covered by
the Shelf Registration Statement can be sold without any limitations under
clauses (c), (e), (f) and (h) of Rule 144 or similar rule adopted by the
Commission, (ii) two years from the date the Shelf Registration Statement has
been declared effective exclusive of any period during which any stop order
shall be in effect suspending the effectiveness of the Shelf Registration
Statement or during which the Company has suspended the use of the Prospectus
contained therein pursuant to Section 3(d) and (iii) such date as of which all
the Transfer Restricted Notes have been sold pursuant to the Shelf Registration
Statement (in any such case, such period being called the “Shelf Registration
Period”). The Company and the Guarantors shall be deemed not to have used their
best efforts to keep the Shelf Registration Statement effective during the Shelf
Registration Period if it voluntarily takes any action that would result in
Holders of Transfer Restricted Notes covered thereby not being able to offer and
sell such notes during that period, unless such action is (x) required by
applicable law or (y) pursuant to Section 3(d) hereof, and, in either case, so
long as the Company and the Guarantors promptly thereafter comply with the
requirements of Section 5(k) hereof, if applicable.

 

8



--------------------------------------------------------------------------------

(d) The Company and the Guarantors may suspend the use of the Prospectus for a
period not to exceed 30 days in any six-month period or an aggregate of 45 days
in any twelve-month period for valid business reasons (not including avoidance
of their obligations hereunder) or to avoid premature public disclosure of a
pending corporate transaction, including pending acquisitions or divestitures of
assets, mergers and combinations and similar events; provided that (i) the
Company and the Guarantors promptly thereafter comply with the requirements of
Section 5(k) hereof, if applicable; and (ii) the period during which the
Registration Statement is required to be effective and usable shall be extended
by the number of days during which such Registration Statement was not effective
or usable pursuant to the foregoing provisions.

(e) No Holder of Transfer Restricted Notes may include any of its Transfer
Restricted Notes in any Shelf Registration Statement pursuant to this Agreement
unless and until such Holder furnishes to the Company and the Guarantors in
writing, within 15 days after receipt of a request therefor, such information as
the Company and the Guarantors may reasonably request for use in connection with
any Shelf Registration Statement or Prospectus or preliminary Prospectus
included therein. No Holder of Transfer Restricted Notes shall be entitled to
Additional Interest pursuant to Section 4 hereof unless and until such Holder
shall have provided all such reasonably requested information. Each Holder of
Transfer Restricted Notes as to which any Shelf Registration Statement is being
effected agrees to furnish promptly to the Company and the Guarantors all
information required to be disclosed in order to make the information previously
furnished to the Company and the Guarantors by such Holder not misleading.

4. Additional Interest.

(a) The parties hereto agree that Holders of Transfer Restricted Notes will
suffer damages if the Company or the Guarantors fails to perform their
obligations under Section 2 or Section 3 hereof and that it would not be
feasible to ascertain the extent of such damages. Accordingly, in the event that
(i) the applicable Registration Statement is not filed with the Commission on or
prior to the date specified herein for such filing, (ii) the applicable
Registration Statement has not been declared effective by the Commission on or
prior to the date specified herein for such effectiveness after such obligation
arises, (iii) if the Registered Exchange Offer is required to be Consummated
hereunder, the Registered Exchange Offer has not been Consummated by the Company
and the Guarantors within the time period set forth in Section 2(a) hereof,
(iv) prior to the end of the Exchange Offer Registration Period or the Shelf
Registration Period, the Commission shall have issued a stop order suspending
the effectiveness of the Exchange Offer Registration Statement or the Shelf
Registration Statement, as the case may be, or proceedings have been initiated
with respect to the Registration Statement under Section 8(d) or 8(e) of the
Securities Act, or (v) the Company and the Guarantors shall have initiated a
suspension period beyond the periods set forth in Section 2(d) or 3(d) (each
such event referred to in clauses (i) through (v), a “Registration Default”),
then additional interest with respect to the Transfer Restricted Notes
(“Additional Interest”) will accrue with respect to the first 90-day period
immediately following the occurrence of such Registration Default in an amount
equal to 0.5 % per annum and will increase by an additional 0.5% per annum for
each subsequent 90-day period until such Registration Default has been cured, up
to an aggregate maximum amount of Additional Interest of 1.0% per annum for all
Registration Defaults. Following the cure of a Registration Default, the accrual
of Additional Interest with respect to such Registration Default

 

9



--------------------------------------------------------------------------------

will cease and upon the cure of all Registration Defaults the accrual of all
Additional Interest will cease. Notwithstanding anything to the contrary in this
Section 4(a), the Company and the Guarantors shall not be required to pay
Additional Interest to a Holder of Restricted Transfer Notes if such Holder
failed to comply with its obligations to make the representations set forth in
the second sentence of Section 2(b) or provide the requested information
pursuant to Section 3(e).

(b) The Company shall notify the Trustee and paying agent under the Indenture
immediately upon the happening of each and every Registration Default. The
Company and the Guarantors shall pay the Additional Interest due on the Transfer
Restricted Notes by depositing with the paying agent (which shall not be the
Company or the Guarantors for these purposes) for the Transfer Restricted Notes,
in trust, for the benefit of the Holders thereof, prior to 11:00 a.m. on the
next interest payment date specified in the Indenture (or such other indenture),
sums sufficient to pay the Additional Interest then due. The Additional Interest
due shall be payable on each interest payment date specified by the Indenture
(or such other indenture) to the record holders entitled to receive the interest
payment to be made on such date. Each obligation to pay Additional Interest
shall be deemed to accrue from and include the date of the applicable
Registration Default to, but excluding, the relevant interest payment date.

(c) The parties hereto agree that the Additional Interest provided for in this
Section 4 constitutes a reasonable estimate of the damages that will be suffered
by Holders of Transfer Restricted Notes by reason of the happening of any
Registration Default and are intended to constitute the sole remedy for damages
that will be suffered by the Holders of the Transfer Restricted Notes by reason
of any of the failures listed in Section 4(a).

(d) All of the Company’s and the Guarantors’s obligations set forth in this
Section 4 which are outstanding with respect to any Transfer Restricted Note at
the time such Note ceases to be a Transfer Restricted Note shall survive until
such time as all such obligations with respect to such Note have been satisfied
in full (notwithstanding termination of this Agreement).

5. Registration Procedures. In connection with any Exchange Offer Registration
Statement, and, to the extent applicable, any Shelf Registration Statement, the
following provisions shall apply:

(a) The Company and the Guarantors shall furnish to the Initial Purchasers,
prior to the filing thereof with the Commission, a copy of any Registration
Statement, and each amendment thereof and each amendment or supplement, if any,
to the Prospectus included therein and shall reflect in each such document, when
so filed with the Commission, such comments as the Initial Purchasers reasonably
may propose.

(b) The Company and the Guarantors shall ensure that:

(i) any Registration Statement and any amendment thereto and any Prospectus
contained therein and any amendment or supplement thereto complies in all
material respects with the Securities Act;

(ii) any Registration Statement and any amendment thereto does not, when it
becomes effective, contain an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading; and

 

10



--------------------------------------------------------------------------------

(iii) any Prospectus forming part of any Registration Statement, including any
amendment or supplement to such Prospectus, does not include an untrue statement
of a material fact or omit to state a material fact necessary in order to make
the statements therein, in light of the circumstances under which they were
made, not misleading;

provided that no representation or agreement is made hereby with respect to
information with respect to the Initial Purchasers, any Underwriter or any
Holder required to be included in any Registration Statement or Prospectus
pursuant to the Securities Act or provided by any of the Initial Purchasers, any
Holder or any Underwriter specifically for inclusion in any Registration
Statement or Prospectus.

(c)(1) The Company and the Guarantors shall advise the Initial Purchasers and,
in the case of a Shelf Registration Statement, the Holders of Transfer
Restricted Notes covered thereby, and, if requested by the Initial Purchasers or
any such Holder, confirm such advice in writing:

(i) when a Registration Statement and any amendment thereto has been filed with
the Commission and when the Registration Statement or any post-effective
amendment thereto has become effective; and

(ii) of any request by the Commission for amendments or supplements to the
Registration Statement or the Prospectus included therein or for additional
information.

(2) The Company and the Guarantors shall advise the Initial Purchasers and, in
the case of a Shelf Registration Statement, the Holders of Transfer Restricted
Notes covered thereby, and, in the case of an Exchange Offer Registration
Statement, any Participating Broker-Dealer that has provided in writing to the
Company a telephone or facsimile number and address for notices, and, if
requested by the Initial Purchasers or any such Holder or Participating
Broker-Dealer, confirm such advice in writing:

(i) of the issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement or the initiation of any proceedings
for that purpose;

(ii) of the receipt by the Company or the Guarantors of any notification with
respect to the suspension of the qualification of the Transfer Restricted Notes
included in any Registration Statement for sale in any jurisdiction or the
initiation or threatening of any proceeding for such purpose; and

(iii) of the happening of any event that requires the making of any changes in
the Registration Statement or the Prospectus so that, as of the date of the
issuance of such advice, the statements therein are not misleading and do not
omit to state a material fact required to be stated therein or necessary to make
the

 

11



--------------------------------------------------------------------------------

statements therein (in the case of the Prospectus, in light of the circumstances
under which they were made) not misleading (which advice shall be accompanied by
an instruction to suspend the use of the Prospectus until the requisite changes
have been made).

(d) The Company and the Guarantors shall use their best efforts to obtain the
withdrawal of any order suspending the effectiveness of any Registration
Statement at the earliest possible time.

(e) The Company and the Guarantors shall furnish to each Holder of Transfer
Restricted Notes included within the coverage of any Shelf Registration
Statement, without charge, at least one copy of such Shelf Registration
Statement and any post-effective amendment thereto, including financial
statements and schedules, and, if the Holder so requests in writing, all
exhibits thereto (including those incorporated by reference).

(f) The Company and the Guarantors shall, during the Shelf Registration Period,
deliver to each Holder of Transfer Restricted Notes included within the coverage
of any Shelf Registration Statement, without charge, as many copies of the
Prospectus (including any preliminary Prospectus) included in such Shelf
Registration Statement and any amendment or supplement thereto as such Holder
may reasonably request; and the Company and the Guarantors consent to the use of
the Prospectus (including any preliminary prospectus) or any amendment or
supplement thereto by each of the selling Holders of Transfer Restricted Notes
in connection with the offering and sale of the Transfer Restricted Notes
covered by the Prospectus or any amendment or supplement thereto.

(g) The Company and the Guarantors shall furnish to each Participating
Broker-Dealer that so requests, without charge, at least one copy of the
Exchange Offer Registration Statement and any post-effective amendment thereto,
including financial statements and schedules, any documents incorporated by
reference therein and, if the Participating Broker-Dealer so requests in
writing, all exhibits thereto (including those incorporated by reference).

(h) The Company and the Guarantors shall, during the Exchange Offer Registration
Period and pursuant to the requirements of the Securities Act for the resale of
the Exchange Notes during the period in which a prospectus is required to be
delivered under the Securities Act (including any Commission no-action letters
relating to the Registered Exchange Offer), deliver to each Participating
Broker-Dealer, without charge, as many copies of the Prospectus (including any
preliminary Prospectus) included in such Exchange Offer Registration Statement
and any amendment or supplement thereto as such Participating Broker-Dealer may
reasonably request; and the Company and the Guarantors consent to the use of the
Prospectus (including any preliminary prospectus) or any amendment or supplement
thereto by any such Participating Broker-Dealer in connection with the offering
and sale of the Exchange Notes, as provided in Section 2(f) above.

(i) Prior to the Registered Exchange Offer or any other offering of Transfer
Restricted Notes pursuant to any Registration Statement, the Company and the
Guarantors shall use best efforts to register, qualify or cooperate with the
Holders of Transfer

 

12



--------------------------------------------------------------------------------

Restricted Notes included therein and their respective counsel in connection
with the registration or qualification of such Transfer Restricted Notes for
offer and sale under the securities or blue sky laws of such states as any such
Holders reasonably request in writing and do any and all other acts or things
necessary or advisable to enable the offer and sale in such jurisdictions of the
Transfer Restricted Notes covered by such Registration Statement; provided,
however, neither the Company nor the Guarantors will be required to qualify
generally to do business in any jurisdiction in which it is not then so
qualified, to file any general consent to service of process or to take any
action which would subject it to general service of process or to taxation in
any such jurisdiction where it is not then so subject.

(j) The Company and the Guarantors shall cooperate with the Holders to
facilitate the timely preparation and delivery of certificates representing
Transfer Restricted Notes to be sold pursuant to any Registration Statement free
of any restrictive legends and in denominations and registered in such names as
Holders may appropriately request prior to sales of Transfer Restricted Notes
pursuant to such Registration Statement.

(k) Upon the occurrence of any event contemplated by Section 2(d), 3(d) or
paragraph (c)(2)(iii) of this Section 5, the Company and the Guarantors shall
promptly prepare and file a post-effective amendment to any Registration
Statement or an amendment or supplement to the related Prospectus or any other
required document so that, as thereafter delivered to purchasers of the Transfer
Restricted Notes included therein, the Prospectus will not include an untrue
statement of a material fact or omit to state any material fact necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading.

(l) The Company and the Guarantors shall use their best efforts to cause The
Depository Trust Company (“DTC”) on the first Business Day following the
effective date of any Registration Statement hereunder or as soon as possible
thereafter to remove (i) from any existing CUSIP number assigned to the Transfer
Restricted Notes or Exchange Notes, as the case may be, any designation
indicating that such notes are “restricted securities,” which efforts shall
include delivery to DTC of a letter executed by the Company substantially in the
form of Annex E hereto and (ii) any other stop or restriction on DTC’s system
with respect to the Transfer Restricted Notes or Exchange Notes, as the case may
be. In the event the Company and the Guarantors are unable to cause DTC to take
actions described in the immediately preceding sentence, the Company and the
Guarantors shall take such actions as the Initial Purchasers may reasonably
request to provide, as soon as practicable, a new CUSIP (if not already
obtained) number for the Transfer Restricted Notes or Exchange Notes registered
under such Registration Statement and to cause such CUSIP number to be assigned
to the Transfer Restricted Notes or Exchange Notes (or to the maximum aggregate
principal amount of the securities to which such number may be assigned).

(m) The Company and the Guarantors shall use their best efforts to comply with
all applicable rules and regulations of the Commission and shall make generally
available to the security holders as soon as practicable after the effective
date of the applicable Registration Statement an earnings statement satisfying
the provisions of Section 11(a) of the Securities Act and Rule 158 promulgated
thereunder.

 

13



--------------------------------------------------------------------------------

(n) The Company and the Guarantors shall use best efforts to cause the Indenture
to be qualified under the Trust Indenture Act in a timely manner.

(o) The Company and the Guarantors may require each Holder of Transfer
Restricted Notes to be sold pursuant to any Shelf Registration Statement to
furnish to the Company and the Guarantors such information regarding the Holder
and the distribution of such Transfer Restricted Notes as may, from time to
time, be reasonably required by the Securities Act, and the obligations of the
Company and the Guarantors to any Holder hereunder shall be expressly
conditioned on the compliance of such Holder with such request.

(p) The Company and the Guarantors shall, if requested, promptly incorporate in
a Prospectus supplement or post-effective amendment to a Shelf Registration
Statement (i) such information as the Majority Holders or, if the Transfer
Restricted Notes are being sold in an underwritten offering, as the Managing
Underwriters and the Majority Holders, reasonably provide to the Company or the
Guarantors in writing for inclusion in the Shelf Registration Statement, or
Prospectus, and (ii) such information as a Holder may reasonably provide from
time to time to the Company or the Guarantors in writing for inclusion in a
Prospectus or any Shelf Registration Statement, in the case of clause (i) or
(ii) above, concerning such Holder and/or underwriter and the distribution of
such Holder’s Transfer Restricted Notes and, in either case, shall make all
required filings of such Prospectus supplement or post-effective amendment as
soon as practicable after being notified in writing of the matters to be
incorporated in such Prospectus supplement or post-effective amendment.

(q) In the case of any Shelf Registration Statement, the Company and the
Guarantors shall enter into such agreements (including underwriting agreements)
and take all other customary and appropriate actions as may be reasonably
requested in order to expedite or facilitate the registration or the disposition
of any Transfer Restricted Notes, and in connection therewith, if an
underwriting agreement is entered into, cause the same to contain
indemnification provisions and procedures no less favorable than those set forth
in Section 8 (or such other provisions and procedures reasonably acceptable to
the Majority Holders and the Managing Underwriters, if any, with respect to all
parties to be indemnified pursuant to Section 8).

(r) In the case of any Shelf Registration Statement, the Company and the
Guarantors shall:

(i) make reasonably available for inspection by the Holders of Transfer
Restricted Notes to be registered thereunder, any Managing Underwriter
participating in any disposition pursuant to such Shelf Registration Statement,
and any attorney, accountant or other agent retained by the Holders or any such
Managing Underwriter, all relevant financial and other records, pertinent
corporate documents and properties of the Company and any of its subsidiaries
reasonably requested by such persons;

 

14



--------------------------------------------------------------------------------

(ii) cause the Company’s and the Guarantors’ officers, directors and employees
to supply all relevant information reasonably requested by the Holders or any
such Managing Underwriter, attorney, accountant or agent in connection with any
such Registration Statement as is customary for similar due diligence
examinations; provided, however, that any information that is designated in
writing by the Company and the Guarantors as confidential at the time of
delivery of such information shall be kept confidential by the Holders or any
such Managing Underwriter, attorney, accountant or agent, unless (x) disclosure
thereof is made in connection with a court proceeding or required by law;
provided that each Holder and any such Managing Underwriter, attorney,
accountant or agent will, upon learning that disclosure of such information is
sought in a court proceeding or required by law, give notice to the Company and
the Guarantors with enough time to allow the Company and the Guarantors to
undertake appropriate action to prevent disclosure at the Company’s and the
Guarantors’ sole expense, or (y) such information has previously been made or
becomes available to the public generally through the Company, the Guarantors or
through a third party without an accompanying obligation of confidentiality or
failure to safeguard such disclosure;

(iii) make such representations and warranties to the Holders of Transfer
Restricted Notes registered thereunder and the Managing Underwriters, if any, in
form, substance and scope as are customarily made by the Company and the
Guarantors to Managing Underwriters and covering matters including, but not
limited to, those set forth in the Purchase Agreement;

(iv) obtain opinions of counsel to the Company and the Guarantors and updates
thereof (which counsel and opinions, in form, scope and substance, shall be
reasonably satisfactory to the Managing Underwriters, if any) addressed to each
selling Holder and the Managing Underwriters, if any, covering such matters as
are customarily covered in opinions requested in underwritten offerings and such
other matters as may be reasonably requested by such Holders and Managing
Underwriters;

(v) use best efforts to obtain “cold comfort” letters and updates thereof from
the independent certified public accountants of the Company and the Guarantors
(and, if necessary, any other independent certified public accountants of any
subsidiary of the Company or of any business acquired by the Company for which
financial statements and financial data are, or are required to be, included in
the Registration Statement), addressed to each selling Holder of the Transfer
Restricted Notes covered by such Shelf Registration Statement (provided such
Holder furnishes the accountants with such representations as the accountants
customarily require in similar situations) and the Managing Underwriters, if
any, in customary form and covering matters of the type customarily covered in
“cold comfort” letters in connection with similar offerings; and

 

15



--------------------------------------------------------------------------------

(vi) deliver such documents and certificates as may be reasonably requested by
the Majority Holders and the Managing Underwriters, if any, including those to
evidence compliance with Section 5(i) and with any customary conditions
contained in the underwriting agreement or other agreement entered into by the
Company and the Guarantors.

The foregoing actions set forth in this Section 5(r) shall be performed at
(i) the effectiveness of such Shelf Registration Statement and each
post-effective amendment thereto and (ii) each closing under any underwriting or
similar agreement as and to the extent required thereunder.

(s) The Company and the Guarantors shall, if and to the extent required under
the Securities Act and/or the Trust Indenture Act and the rules and regulations
thereunder in order to register the Note Guarantee under the Securities Act and
qualify the Indenture under the Trust Indenture Act, cause each guarantor, if
any, to sign any Registration Statement and take all other action necessary to
register the Note Guarantee under the applicable Registration Statement.

6. Registration Expenses. The Company and the Guarantors shall bear all
reasonable fees and expenses (including the reasonable fees and expenses, if
any, of Cahill Gordon & Reindel LLP, counsel for the Initial Purchasers,
incurred in connection with the Registered Exchange Offer) incurred in
connection with the performance of their obligations under Sections 2, 3, 4 and
5 hereof (other than brokers’, dealers’ and underwriters’ discounts and
commissions and brokers’, dealers’ and underwriters’ counsel fees) and, in
connection with the Shelf Registration Statement, shall reimburse the Holders
for the reasonable fees and disbursements of one firm or counsel designated by
the Majority Holders to act as counsel for the Holders in connection therewith.

7. Rules 144 and 144A. The Company shall use best efforts to file the reports
required to be filed by it under the Securities Act and the Exchange Act in a
timely manner and, if at any time the Company is not required to file such
reports, it will, upon the request of any Holder of Transfer Restricted Notes,
make publicly available the applicable information necessary to permit sales of
their securities pursuant to Rules 144 and 144A (or any successor rule adopted
by the Commission). The Company covenants that it will take such further action
as any Holder of Transfer Restricted Notes may reasonably request, all to the
extent required from time to time to enable such Holder to sell Transfer
Restricted Notes without registration under the Securities Act within the
limitation of the exemptions provided by Rules 144 and 144A (including the
requirements of Rule 144A(d)(4) if applicable). The Company will provide a copy
of this Agreement to prospective purchasers of Transfer Restricted Notes
identified to the Company by the Initial Purchasers upon request. Upon the
request of any Holder of Transfer Restricted Notes, the Company shall deliver to
such Holder a written statement as to whether it has complied with such
requirements.

8. Indemnification and Contribution.

(a) (i) In connection with any Registration Statement, the Company and the
Guarantors, jointly and severally, agree to indemnify and hold harmless each
Holder of Transfer

 

16



--------------------------------------------------------------------------------

Restricted Notes covered thereby, the directors, officers, employees and agents
of each such Holder and each person who controls any such Holder within the
meaning of either the Securities Act or the Exchange Act against any and all
losses, claims, damages or liabilities, to which they or any of them may become
subject under the Securities Act, the Exchange Act or other Federal or state
statutory law or regulation, at common law or otherwise, insofar as such losses,
claims, damages or liabilities (or actions in respect thereof) arise out of or
are based upon any untrue statement or alleged untrue statement of a material
fact contained in the Registration Statement as originally filed or in any
amendment thereof, in any preliminary Prospectus or Prospectus or in any
amendment thereof or supplement thereto, or arise out of or are based upon the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, and
agree to reimburse each such indemnified party, for any legal or other expenses
reasonably incurred by them in connection with investigating or defending any
such loss, claim, damage, liability or action; provided, however, that the
Company and the Guarantors will not be liable in any case to the extent that any
such loss, claim, damage or liability arises out of or is based upon (A) any
such untrue statement or alleged untrue statement or omission or alleged
omission made therein in reliance upon and in conformity with written
information relating to the Holder furnished to the Company and the Guarantors
by or on behalf of any such Holder specifically for inclusion therein, or
(B) use of a Registration Statement or the related Prospectus during a period
when a stop order has been issued in respect of such Registration Statement or
any proceedings for that purpose have been initiated or use of a Prospectus when
use of such Prospectus has been suspended pursuant to Section 2(d), 3(d) or
5(c)(2); provided, that, in each case, that Holders received prior notice of
such stop order, initiation of proceedings or suspension. This indemnity
agreement will be in addition to any liability that the Company and the
Guarantors may otherwise have.

(ii) The Company and the Guarantors also agree to indemnify or contribute to
Losses, as provided in Section 8(d), of any Managing Underwriters of Transfer
Restricted Notes registered under a Registration Statement, their officers and
directors and each person who controls such Managing Underwriters on
substantially the same basis as that of the indemnification of the selling
Holders provided in this Section 8(a) and shall, if requested by any Holder,
enter into an underwriting agreement reflecting such agreement, as provided in
Section 5(q) hereof.

(b) Each Holder of Transfer Restricted Notes covered by a Registration Statement
severally agrees to indemnify and hold harmless the Company and the Guarantors
and their respective directors, officers, employees and agents and each person
who controls either of the Company or the Guarantors within the meaning of
either the Securities Act or the Exchange Act to the same extent as the
foregoing indemnity from the Company and the Guarantors to each such Holder, but
only with reference to written information relating to such Holder furnished to
the Company and the Guarantors by or on behalf of such Holder specifically for
inclusion in the documents referred to in the foregoing indemnity. The Company
and the Guarantors shall be entitled to receive indemnities from underwriters,
selling brokers, dealer managers and similar securities industry professionals
participating in the distribution of Transfer Restricted Notes to the same
extent as provided above with respect to information furnished in writing by
such persons as provided specifically for inclusion in the documents referred to
in the foregoing indemnity. This indemnity agreement will be in addition to any
liability which any such Holder or person may otherwise have.

 

17



--------------------------------------------------------------------------------

(c) Promptly after receipt by an indemnified party under this Section 8 of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 8, notify the indemnifying party in writing of the commencement thereof;
but the failure so to notify the indemnifying party (i) will not relieve it from
liability under paragraph (a) or (b) above unless and to the extent it did not
otherwise learn of such action and such failure results in the forfeiture by the
indemnifying party of substantial rights and defenses and (ii) will not, in any
event, relieve the indemnifying party from any obligations to any indemnified
party other than the indemnification obligation provided in paragraph (a) or
(b) above. The indemnifying party shall be entitled to appoint counsel of the
indemnifying party’s choice at the indemnifying party’s expense to represent the
indemnified party in any action for which indemnification is sought (in which
case the indemnifying party shall not thereafter be responsible for the fees and
expenses of any separate counsel retained by the indemnified party or parties
except as set forth below); provided, however, that such counsel shall be
satisfactory to the indemnified party. Notwithstanding the indemnifying party’s
election to appoint counsel to represent the indemnified party in an action, the
indemnified party shall have the right to employ separate counsel (including
local counsel), and the indemnifying party shall bear the reasonable fees, costs
and expenses of such separate counsel (and local counsel) if (i) the use of
counsel chosen by the indemnifying party to represent the indemnified party
would present such counsel with a conflict of interest, (ii) the actual or
potential defendants in, or targets of, any such action include both the
indemnified party and the indemnifying party and the indemnified party shall
have reasonably concluded, based on the advice of outside counsel, that there
may be legal defenses available to it and/or other indemnified parties which are
different from or additional to those available to the indemnifying party,
(iii) the indemnifying party shall not have employed counsel satisfactory to the
indemnified party to represent the indemnified party within a reasonable time
after notice of the institution of such action or (iv) the indemnifying party
shall have authorized the indemnified party to employ separate counsel at the
expense of the indemnifying party; provided further, that the indemnifying party
shall not be responsible for the fees and expenses of more than one separate
counsel (together with appropriate local counsel) representing all the
indemnified parties under paragraph (a) or paragraph (b) above. An indemnifying
party will not, without the prior written consent of the indemnified parties,
settle or compromise or consent to the entry of any judgment with respect to any
pending or threatened claim, action, suit or proceeding in respect of which
indemnification or contribution may be sought hereunder (whether or not the
indemnified parties are actual or potential parties to such claim or action)
unless such settlement, compromise or consent includes an unconditional release
of each indemnified party from all liability arising out of such claim, action,
suit or proceeding.

(d) In the event that the indemnity provided in paragraph (a) or (b) of this
Section 8 is unavailable to or insufficient to hold harmless an indemnified
party for any reason, then each applicable indemnifying party, in lieu of
indemnifying such indemnified party, shall have a joint and several obligation
to contribute to the aggregate losses, claims, damages and liabilities
(including legal or other expenses reasonably incurred in connection with
investigating or defending same) (collectively “Losses”) to which such
indemnified party may be subject in such proportion as is appropriate to reflect
the relative benefits received by such indemnifying party, on the one hand, and
such indemnified party, on the other hand, from the Registration Statement which
resulted in such Losses. If the allocation provided by the immediately preceding
sentence is unavailable for any reason, the indemnifying party and the
indemnified party shall contribute

 

18



--------------------------------------------------------------------------------

in such proportion as is appropriate to reflect not only such relative benefits
but also the relative fault of such indemnifying party, on the one hand, and
such indemnified party, on the other hand, in connection with the statements or
omissions which resulted in such Losses as well as any other relevant equitable
considerations. The relative fault of the parties shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Company on the one hand or such Holder or
such other indemnified person, as the case may be, on the other, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission. Benefits received by the Company
and the Guarantors shall be deemed to be equal to the sum of the gross proceeds
from the original issuance of the Notes (before deducting expenses). Benefits
received by any Managing Underwriter shall be deemed to be equal to the total
underwriting discounts and commissions, as set forth on the cover page of the
Prospectus forming a part of the Registration Statement which resulted in such
Losses. The amount paid by an indemnified party as a result of the losses,
claims, damages or liabilities referred to in the first sentence of this
subsection (d) shall be deemed to include any legal or other expenses reasonably
incurred by such indemnified party in connection with investigating or defending
any action or claim which is the subject of this subsection (d). Notwithstanding
any other provision of this Section 8(d), the Holders of the Transfer Restricted
Notes shall in no case be required to contribute any amount in excess of the
amount by which the net proceeds received by such Holders from the sale of the
Transfer Restricted Notes pursuant to a Registration Statement exceeds the
amount of damages which such Holders have otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission and in no case shall any Managing Underwriter be responsible for any
amount in excess of the underwriting discount or commission applicable to the
Transfer Restricted Notes purchased by such Managing Underwriter under the
Registration Statement which resulted in such Losses pursuant to the terms of
this Agreement. The parties agree that it would not be just and equitable if
contribution were determined by pro rata allocation or any other method of
allocation which does not take into account the equitable considerations
referred to above. Notwithstanding the provisions of this paragraph (d), no
person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation. For purposes of
this Section 8, each person who controls an indemnified party within the meaning
of either the Securities Act or the Exchange Act and each director, officer,
employee and agent of such indemnified party shall have the same rights to
contribution as such indemnified party, and each person who controls the Company
or the Guarantors within the meaning of either the Securities Act or the
Exchange Act and each director, officer, employee and agent of the Company or
the Guarantors shall have the same rights to contribution as the Company and the
Guarantors, subject in each case to the applicable terms and conditions of this
paragraph (d).

(e) The provisions of this Section 8 will remain in full force and effect,
regardless of any investigation made by or on behalf of any Holder, the Company,
the Guarantors or any of the officers, directors or controlling persons referred
to in Section 8 hereof, and will survive the sale by a Holder of Transfer
Restricted Notes covered by a Registration Statement.

9. Underwritten Registrations. If any of the Transfer Restricted Notes covered
by any Shelf Registration statement are to be sold in an underwritten offering,
the Managing Underwriter that will administer the offering will be selected by
the Majority Holders of such

 

19



--------------------------------------------------------------------------------

Transfer Restricted Notes included in such offering, subject to the consent of
the Company not to be unreasonably withheld; it being expressly agreed that the
Initial Purchasers are acceptable Managing Underwriters to the Company and such
Holders shall be responsible for all underwriting commissions and discounts in
connection therewith.

No person may participate in any underwritten registration hereunder unless such
person (i) agrees to sell such person’s Transfer Restricted Notes on the basis
reasonably provided in any underwriting arrangements approved by the persons
entitled hereunder to approve such arrangements and (ii) completes and executes
all questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents reasonably required under the terms of such underwriting
arrangements.

10. Miscellaneous.

(a) No Inconsistent Agreements. The Company and the Guarantors have not, as of
the date hereof, entered into nor shall they, on or after the date hereof, enter
into any agreement that is inconsistent with the rights granted to the Holders
herein or otherwise conflicts with the provisions hereof.

(b) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, qualified, modified or
supplemented, and waivers or consents to departures from the provisions hereof
may not be given, unless the Company and the Guarantors have obtained the
written consent of the Majority Holders; provided that additional Guarantors may
become parties to this Agreement pursuant to Section 10(h) hereof by executing
an amendment hereto, which need not be signed by any of the other parties hereto
to become effective. Notwithstanding the foregoing, a waiver or consent to
depart from the provisions hereof with respect to a matter that relates
exclusively to the rights of the Holders whose securities are being sold
pursuant to an Exchange Offer Registration Statement or a Shelf Registration
Statement and that does not directly or indirectly affect, impair, limit or
compromise the rights of other Holders may be given by Holders of at least a
majority in aggregate principal amount of the applicable notes being sold
pursuant to such registration statement.

(c) Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand-delivery, first-class mail, telex,
telecopier, or air courier guaranteeing overnight delivery:

(i) if to the Initial Purchasers, as follows:

 

  Wachovia Securities   Banc of America Securities LLC   KeyBanc Capital
Markets, a division of   McDonald Investments, Inc.   Wells Fargo Securities,
LLC   c/o Wachovia Capital Markets, LLC   One Wachovia Center   301 South
College Street   Charlotte, North Carolina 28288   Attention: High Yield
Origination

 

20



--------------------------------------------------------------------------------

(ii) if to any other Holder, at the most current address given by such Holder to
the Company and the Guarantors in accordance with the provisions of this
Section 10(c), which address initially is, with respect to each Holder, the
address of such Holder maintained by the registrar under the Indenture, with a
copy in like manner to the Initial Purchasers; and

(iii) if to the Company or the Guarantors, as follows:

 

  Esterline Technologies Corporation   500 108th Avenue NE, Suite 1500  
Bellevue, WA 98004   Attn: Robert George, Chief Financial Officer

All such notices and communications shall be deemed to have been duly given when
received, if delivered by hand or air courier, and when sent, if sent by
first-class mail, telex or telecopier.

The Company and the Guarantors by notice to the others may designate additional
or different addresses for subsequent notices or communications.

(d) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and assigns of each of the parties, including,
without the need for an express assignment or any consent by the Company or the
Guarantors thereto, subsequent Holders. The Company and the Guarantors hereby
agree to extend the benefits of this Agreement to any Holder that acquired the
applicable Notes from a Holder and any such Holder may specifically enforce the
provisions of this Agreement as if an original party hereto.

(e) Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

(f) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

(g) Governing Law and Consent to Jurisdiction. This agreement shall be governed
by and construed in accordance with the laws of the State of New York. The
Company and the Guarantors (x) submit to the nonexclusive jurisdiction of the
courts of the State of New York and of the United States sitting in the Borough
of Manhattan in respect of any action, claim or proceeding (“Proceeding”)
arising out of or relating to this Agreement or the transactions contemplated
hereby, (y) irrevocably waive, to the fullest extent permitted by applicable
law, any objection that it may now or hereafter have to the laying of venue of
any Proceeding in the Supreme Court of the State of New York, County of New
York, or the United States District Court for the Southern District of New York,
and any claim that any Proceeding in any such court has been brought in an
inconvenient forum, and (z) agree that any service of process or other legal

 

21



--------------------------------------------------------------------------------

summons in connection with any Proceeding may be served on it by mailing a copy
thereof by registered mail, or a form of mail substantially equivalent thereto,
postage prepaid, addressed to the served party at its address as provided for in
Section 10(c). Nothing in this section shall affect the right of the parties to
serve process in any other manner permitted by law.

(h) Obligations of New Subsidiary Guarantors. If any person becomes a Subsidiary
Guarantor (as defined in the Indenture) after the date hereof and while the
Company has continuing obligations under this Agreement, the Company will cause
such person to become a party hereto including for purposes of registration
obligations, the guarantee of Additional Interest on a joint and several basis
and indemnification and contribution pursuant to Section 8.

(i) Severability. In the event that any one or more of the provisions contained
herein, or the application thereof in any circumstances, is held invalid,
illegal or unenforceable in any respect for any reason, the validity, legality
and enforceability of any such provision in every other respect and of the
remaining provisions hereof shall not be in any way impaired or affected
thereby, it being intended that all of the rights and privileges of the parties
shall be enforceable to the fullest extent permitted by law.

(j) Notes Held by the Company, etc. Whenever the consent or approval of Holders
of a specified percentage of principal amount of Transfer Restricted Notes or
Exchange Notes is required hereunder, Transfer Restricted Notes or Exchange
Notes held by the Company, the Guarantors or any of their respective Affiliates
(other than subsequent Holders of Transfer Restricted Notes or Exchange Notes if
such subsequent Holders are deemed to be Affiliates solely by reason of their
holdings of such Notes) shall not be counted in determining whether such consent
or approval was given by the Holders of such required percentage.

 

22



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the agreement between and
among the Company, the Guarantors and the Initial Purchasers.

 

Very truly yours,

ESTERLINE TECHNOLOGIES CORPORATION

By:

 

/s/ ROBERT D. GEORGE

Name:

  Robert D. George

Title:

  Vice President, Chief Financial Officer, Secretary and Treasurer

 

GUARANTORS

AMTECH AUTOMATED MANUFACTURING TECHNOLOGY,

ANGUS ELECTRONICS CO.,

ARMTEC COUNTERMEASURES CO.,

ARMTEC COUNTERMEASURES TNO CO.,

ARMTEC DEFENSE PRODUCTS CO.,

AVISTA, INCORPORATED,

BVR TECHNOLOGIES CO.,

EA TECHNOLOGIES CORPORATION,

EQUIPMENT SALES CO.,

ESTERLINE SENSORS SERVICES AMERICAS, INC.,

H.A. SALES CO.,

HAUSER, INC.,

HYTEK FINISHES CO.,

JANCO CORPORATION,

KIRKHILL-TA CO.,

KORRY ELECTRONICS CO.,

LEACH HOLDING CORPORATION,

LEACH INTERNATIONAL CORPORATION,

LEACH TECHNOLOGY GROUP, INC.,

MASON ELECTRIC CO.,

MC TECH CO.,

MEMTRON TECHNOLOGIES CO.

NORWICH AERO PRODUCTS, INC.,

PALOMAR PRODUCTS, INC.,

PRESSURE SYSTEMS, INC.,

 

S-1



--------------------------------------------------------------------------------

PRESSURE SYSTEMS INTERNATIONAL, INC., SURFTECH FINISHES CO., UMM ELECTRONICS
INC.,

By:

 

/s/ ROBERT D. GEORGE

Name:   Robert D. George

Title:

  Authorized Officer ESTERLINE TECHNOLOGIES HOLDINGS LIMITED

By:

 

/s/ ROBERT D. GEORGE

Name:

  Robert D. George

Title:

  Director

 

S-2



--------------------------------------------------------------------------------

The foregoing Agreement is hereby

acknowledged and accepted as of

the date first written above.

WACHOVIA CAPITAL MARKETS, LLC

BANC OF AMERICA SECURITIES LLC

KEYBANC CAPITAL MARKETS, A

DIVISION OF MCDONALD INVESTMENTS INC.

WELLS FARGO SECURITIES, LLC

Acting severally on behalf of themselves as the

Initial Purchasers set forth in preamble hereto

 

By:   WACHOVIA CAPITAL MARKETS, LLC By:  

/s/ SCOTT JOYCE

Name:   Scott Joyce Title:   Vice President

 

S-3



--------------------------------------------------------------------------------

SCHEDULE 1

GUARANTORS

Advanced Input Devices, Inc.

Amtech Automated Manufacturing Technology

Angus Electronics Co.

Armtec Countermeasures Co.

Armtec Countermeasures TNO Co.

Armtec Defense Products Co.

Avista, Incorporated

BVR Technologies Co.

EA Technologies Corporation

Equipment Sales Co.

Esterline Sensors Services Americas, Inc.

Esterline Technologies Holdings Limited

HA Sales Co.

Hauser, Inc.

Hytek Finishes Co.

Janco Corporation

Kirkhill-TA Co.

Korry Electronics Co.

Leach Holding Corporation

Leach International Corporation

Leach Technology Group, Inc.

 

Schl-1



--------------------------------------------------------------------------------

Mason Electric Co.

MC Tech Co.

Memtron Technologies Co.

Norwich Aero Products, Inc.

Palomar Products, Inc.

Pressure Systems, Inc.

Pressure Systems International, Inc.

Surftech Finishes Co.

UMM Electronics Inc.

 

Schl-2



--------------------------------------------------------------------------------

ANNEX A

Each broker-dealer that receives Exchange Notes for its own account pursuant to
the Registered Exchange Offer must acknowledge that it will deliver a prospectus
in connection with any resale of such Exchange Notes. The Letter of Transmittal
states that by so acknowledging and by delivering a prospectus, a broker-dealer
will not be deemed to admit that it is an “underwriter” within the meaning of
the Securities Act. This Prospectus, as it may be amended or supplemented from
time to time, may be used by a broker-dealer during the Exchange Offer
Registration Period in connection with resales of Exchange Notes received in
exchange for Notes where such Notes were acquired by such broker-dealer as a
result of market-making activities or other trading activities. The Company and
the Guarantors have agreed that, during the Exchange Offer Registration Period,
it will make this Prospectus available to any broker-dealer for use in
connection with any such resale. See “Plan of Distribution.”

 

A-1



--------------------------------------------------------------------------------

ANNEX B

Each broker-dealer that receives Exchange Notes for its own account in exchange
for Notes, where such Notes were acquired by such broker-dealer as a result of
market-making activities or other trading activities, must acknowledge that it
will deliver a prospectus in connection with any resale of such Exchange Notes
during the Exchange Offer Registration Period. See “Plan of Distribution.”

 

B-1



--------------------------------------------------------------------------------

ANNEX C

PLAN OF DISTRIBUTION

Each broker-dealer that receives Exchange Notes for its own account pursuant to
the Registered Exchange Offer must acknowledge that it will deliver a prospectus
in connection with any resale of such Exchange Notes during the Exchange Offer
Registration Period. This Prospectus, as it may be amended or supplemented from
time to time, may be used by a broker-dealer in connection with resales of
Exchange Notes received in exchange for Notes where such Notes were acquired as
a result of market-making activities or other trading activities. The Company
and the Guarantors have agreed that, during the Exchange Offer Registration
Period, it will make this Prospectus, as amended or supplemented, available to
any broker-dealer for use in connection with any such resale. In addition, until
                         2007, all dealers effecting transactions in the
Exchange Notes may be required to deliver a prospectus.

The Company and the Guarantors will not receive any proceeds from any sale of
Exchange Notes by broker-dealers. Exchange Notes received by broker-dealers for
their own account pursuant to the Registered Exchange Offer may be sold from
time to time in one or more transactions in the over-the-counter market, in
negotiated transactions, through the writing of options on the Exchange Notes or
a combination of such methods of resale, at market prices prevailing at the time
of resale, at prices related to such prevailing market prices or negotiated
prices. Any such resale may be made directly to purchasers or to or through
brokers or dealers who may receive compensation in the form of commissions or
concessions from any such broker-dealer and/or the purchasers of any such
Exchange Notes. Any broker-dealer that resells Exchange Notes that were received
by it for its own account pursuant to the Registered Exchange Offer and any
broker or dealer that participates in a distribution of such Exchange Notes may
be deemed to be an “underwriter” within the meaning of the Securities Act and
any profit from any such resale of Exchange Notes and any commissions or
concessions received by any such persons may be deemed to be underwriting
compensation under the Securities Act. The Letter of Transmittal states that by
acknowledging that it will deliver and by delivering a prospectus, a
broker-dealer will not be deemed to admit that it is an “underwriter” within the
meaning of the Securities Act.

During the Exchange Offer Registration Period, the Company and the Guarantors
will promptly send additional copies of this Prospectus and any amendment or
supplement to this Prospectus to any broker-dealer that requests such documents
in the Letter of Transmittal. The Company and the Guarantors have agreed to pay
all expenses incident to the Registered Exchange Offer (including the expenses
of one counsel for the holders of the Notes) other than dealers’ and brokers’
discounts, commissions and counsel fees and will indemnify the holders of the
Notes (including any broker-dealers) against certain liabilities, including
liabilities under the Securities Act.

[If applicable, add information required by Regulation S-K Items 507 and/or
508.]

 

C-1



--------------------------------------------------------------------------------

ANNEX D

CHECK HERE IF YOU ARE A BROKER-DEALER AND WISH TO RECEIVE 10 ADDITIONAL COPIES
OF THE PROSPECTUS AND 10 COPIES OF ANY AMENDMENTS OR SUPPLEMENTS THERETO.  ¨

 

Name:

 

 

  

Address:

 

 

    

 

  

The undersigned represents that it is not an Affiliate of the Company or the
Guarantors, that any Exchange Notes to be received by it will be acquired in the
ordinary course of business and that at the time of the commencement of the
Registered Exchange Offer it had no arrangement with any person to participate
in a distribution of the Exchange Notes.

In addition, if the undersigned is not a broker-dealer, the undersigned
represents that it is not engaged in, and does not intend to engage in, a
distribution of Exchange Notes. If the undersigned is a broker-dealer that will
receive Exchange Notes for its own account in exchange for Notes, it represents
that the Notes to be exchanged for Exchange Notes were acquired by it as a
result of market-making activities or other trading activities and acknowledges
that it will deliver a prospectus in connection with any resale of such Exchange
Notes; however, by so acknowledging and by delivering a prospectus, the
undersigned will not be deemed to admit that it is an “underwriter” within the
meaning of the Securities Act.

 

D-1



--------------------------------------------------------------------------------

ANNEX E

FORM OF LETTER TO BE PROVIDED BY THE COMPANY TO

THE DEPOSITORY TRUST COMPANY

The Depository Trust Company

55 Water Street, 50th Floor

New York, NY 10041

 

 

Re:

6  5/8% Senior Notes due 2017

(the “Notes”) of Esterline Technologies Corporation

Ladies and Gentlemen:

Please be advised that the Securities and Exchange Commission has declared
effective a Registration Statement on Form S-     under the Securities Act of
1933, as amended, with regard to all of the Notes referenced above. Accordingly,
there is no longer any restriction as to whom such Notes may be sold and [any
restrictions on the CUSIP designation are no longer appropriate and may be
removed] [the new CUSIP number for the Notes provided should be used]. I
understand that upon receipt of this letter, DTC will remove any stop or
restriction on its system with respect to this issue.

As always, please do not hesitate to call if we can be of further assistance.

 

Very truly yours, ESTERLINE TECHNOLOGIES CORPORATION By:  

 

Name:   Title:  

 

E-1